DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on November 1, 2021.  Claims 1, 5, 13, and 16 have been amended.  Claims 21-23 have been cancelled.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Boris Matvenko, Reg. Number 48,165 on December 7, 2021.

The application has been amended as follows:  Please amend claims 1, 8, and 13.

1. (Currently Amended). An apparatus comprising:
at least one processor; and
at least one memory storing instructions which, when executed by the at least one processor, result in operations comprising:
receiving, from a feed server via a communication network, an inventory feed and a feature feed, the inventory feed including a plurality of product identifiers, the feature feed including a plurality of features, each of the plurality of features being associated with at least one of the plurality of product identifiers;
receiving, from the feed server via the communication network, a spin feed including a plurality of 360 spins, each of the plurality of 360 spins being associated with at least one of the plurality of product identifiers included in the inventory feed; 
selecting, based on consumer metrics, a product identifier from the plurality of product identifiers;

selecting, based on the spin feed and the product identifier, a 360 spin to include in a rich media ad unit; 
generating, based on the feature subset, the rich media ad unit; and
transmitting, in response to the selecting the 360 spin, the rich media ad unit, received from an ad serving platform, for displaying on a user interface, the rich media ad unit including a spin region and a feature region, the displaying comprising displaying the selected 360 spin in the spin region and a feature of the feature subset in the feature region.

8. (Currently Amended). The apparatus of claim 7, wherein the plurality of product identifiers comprises a plurality of vehicle identification numbers, and wherein obtaining a product category associated with each of the plurality of product identifiers comprises determining, based on a vehicle identification number from the plurality of vehicle identification numbers, a year, make, model, and/or vehicle type associated with the vehicle identification number.

13. (Currently Amended).  A method comprising:
receiving, [[at]]by a processing engine, from a feed server via a communication network, an inventory feed and a feature feed, the inventory feed including a plurality of product identifiers, the feature feed including a plurality of features, each of the plurality of features being associated with at least one of the plurality of product identifiers;
receiving, [[at]]by the processing engine, from the feed server via the communication network, a spin feed including a plurality of 360 spins, each of the plurality of 360 spins being associated with at least one of the plurality of product identifiers included in the inventory feed;
selecting, by the processing engine and based on consumer metrics, a product identifier from the plurality of product identifiers;
generating, by the processing engine and based on the consumer metrics, a feature subset including a subset of the plurality of features associated with the product identifier; 
selecting, by the processing engine and based on the spin feed, the 360 spin included in a rich media ad unit;
generating, by the processing engine and based on the feature subset, the rich media ad unit; and
transmitting, by the processing engine and in response to the selecting the 360 spin, the rich media ad unit, received from an ad serving platform, for displaying on a user interface, the rich media ad unit including a spin region and a feature region, the displaying comprising displaying the selected 360 spin in the spin region and a feature of the feature subset in the feature region.

Hygema et al. US Publication 20140067614 A1 Systems and Methods for Facilitating the Purchase of One or More Vehicles
Hygema discloses illustrative embodiments may generally be directed to, among other things, a platform for providing information to one or more consumers to facilitate the purchase of one or more vehicles. In one embodiment, the platform may provide information associated with one or more OEMs and their vehicle product lines. In another embodiment, the platform may facilitate selecting, building, modifying, comparing, and/or purchasing one or more vehicles. In yet another embodiment, the platform may determine inventory data corresponding to actual available inventory at one or more dealerships.



Anspach et al. US Publication 20150371262 A1 Search Engine Advertisement Optimization
Anspach discloses the present invention enhances the internet search experience for buyers researching their next vehicle purchase using an internet search engine. Specifically, some embodiments allow for the optimization of online ad campaigns so that internet search results yield sponsored advertisements in particular relevance to search inquiries. In some cases, an ad campaign has one or more ad groups, each ad group associated with positive keywords and negative keywords, ad creative, and a dynamic landing page. The hierarchical structure of the ad campaigns allows the advertiser to funnel searches to the most relevant advertisements.

Zabawa et al. US Publication 20140164188 A1 Online Automobile Selection and Sales Systems and Methods
Zabawa discloses examples described include online automobile selection and sales systems and methods. Systems and methods disclosed herein may provide a start-to-finish web-based automobile shopping and purchasing experience. Examples described may include a variety of software modules including, but not limited to, a buying module, a selecting module, a valuation module, a financing module, an interface module, and a data integration module. One or more software modules may be integrated into a single module and hosted on the same or different servers. A consumer may be able to obtain a commitment to purchase a trade-in vehicle at a specified price, a commitment to sell another vehicle at a specified price, and an approved financing package without the need for personal negotiations. In this manner, examples of the present invention may facilitate sales of automobiles over the Internet at any time of day or day of the year.



The applicant’s invention discloses an apparatus is provided for generating rich media ad units. The apparatus may be configured to receive an inventory feed and a feature feed. The inventory feed may include a plurality of product identifiers. The feature feed may include a plurality of features, each of the plurality of features being associated with at least one of the plurality of product identifiers. The apparatus may select, based on consumer metrics, a product identifier from the plurality of product identifiers. The apparatus may generate, based on the consumer metrics, a feature subset including a subset of the plurality of features associated with the product identifier. The apparatus may generate, based on the feature subset, a rich media ad unit. Related methods and apparatuses are also provided.

Claim 1 is allowed because the best prior art of Hygema, Anspach, and Zabawa record alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
receiving, from the feed server via the communication network, a spin feed including a plurality of 360 spins, each of the plurality of 360 spins being associated with at least one of the plurality of product identifiers included in the inventory feed; 
transmitting, by the processing engine and in response to the selecting the 360 spin, the rich media ad unit, received from an ad serving platform, for displaying on a user interface, the rich media ad unit including a spin region and a feature region, the displaying comprising displaying the selected 360 spin in the spin region and a feature of the feature subset in the feature region.

Independent claim 13 is allowable based on a similar rationale. Dependent claims 2-12 and 14-20 are allowable based on the same rationale as the claims they depend.


The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, “Some businesses, for example, automotive dealers, may want to use rich media ad units to advertise their products to potential and/or existing customers, allowing their potential and/or existing customers to see more of the product than what they might otherwise see using a simple still image. As used herein, a potential and/or an existing customer may be referred to simply as a consumer. Creating a rich media ad unit can be a complex process, and one that is not readily performed by some businesses. There is, therefore, a need for an automated system and/or process to create rich media ad units for a product.” (paragraph 036); “The system may generate the rich media ad unit based on consumer metrics of an individual consumer. The consumer metrics may identify products, product categories, features, and/or feature categories of a product the consumer is (or is not) interested in. To illustrate further, Alice, a prospective customer, has been known to click on ad units for sports cars. When Alice is looking at a 360 spin, she may sometimes look at hotspots of various features, including the navigation unit, the entertainment system, the instrument cluster, and the engine. The system may gather the consumer metrics based on Alice’s current and past interactions with ad units, including tracking her likes and dislikes. The system may use Alice’s consumer metrics to create the rich media ad unit specifically for Alice. The Alice-specific ad unit may include 360 spins of a sports car that is in a vehicle dealer’s inventory. Each Alice-specific ad unit may include one or more feature cards with close-ups of the features Alice has shown an interest in. For example, the Alice-specific ad unit may include feature cards for the navigation system, the entertainment system, and the engine.” (paragraph 040), and “The system may send the ad unit to an ad serving platform, which may include a web server, an eCommerce platform, an ad retargeting platform, and/or the like. Examples of the ad serving platform or the ad retargeting platform include Mailchimp, Criteo, Google AdSense and/or the like. When a consumer visits a web page that supports the ad serving platform, the ad serving platform may capture tracking information that can be used to recognize the consumer. The tracking information may include a cookie identifier of a cookie stored in a browser, a serial number of the viewer application, an email address, and/or the like. The ad serving platform may, in response to recognizing the tracking information associated with the consumer, request, receive, and serve a targeted ad unit for that consumer. The ad unit may include references to other objects and/or files, for example, on the Internet. For example, the ad unit may include one or more uniform resource locators
(URLs) of 360 spins, other multimedia objects, files, and/or the like. The ad unit may be stored as a JSON-formatted file, a CSV-formatted file, an XML-formatted file, and/or the like.” Please see applicant’s arguments filed on November 1, 2021.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-20 rejected under 35 U.S.C. 101 have been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perrier et al. US Publication 20170221229 A1 System and Method for Image Generation Based on Vehicle Identification Number
Perrier discloses an embodiment of the invention is directed to a system that comprises one or more processors and a memory communicatively coupled to the one or more processors. Herein, the memory including logic that, upon executing by the one or more processors and in response to receiving information that uniquely identifies a vehicle, automatically generating a plurality of images of the vehicle. A vehicle identification number (VIN) may be used as the information that uniquely identifies a vehicle and causes automatic generation of the interior and exterior images for that specific vehicle.

Otten et al. US Patent 10984503 B1 Method and System for Vehicle Image Repositioning Using Machine Learning
Otten discloses an image readjustment system featuring a communication interface, one or more processors, and a persistent storage. The persistent storage is communicatively coupled to the one or more processors. The persistent storage comprises at least image location logic and image cropping logic. The image location logic is configured to receive and analyze an incoming image, using a machine learning analysis, to determine a location of a particular component within the incoming image and to calculate coordinates of a boundary area surrounding the particular component. The image cropping logic is configured to remove portions of the incoming image outside of the boundary area to generate a modified image to be rendered for display.

MyDealerLot, First RTLS Subscription based Inventory Management Tool for Dealers Introduced, 2006, Business Wire

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682